Citation Nr: 1602256	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as due to .

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for fatigue, to include chronic fatigue syndrome (CFS) or as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle and joint pain to include fibromyalgia or due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep problems to include sleep apnea or due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1989 and form November 1990 to May 1991.  He had service in Desert Shield Desert Storm from December 1990 to April 1991.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The record shows that the Veteran has various psychiatric disorders including PTSD, bipolar disorder, anxiety and depression.  The Veteran has alleged different causation theories for his psychiatric disorders other than PTSD.  Therefore, the Board has recharacterized the issues as stated on the cover page of this decision to address all possible theories of causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87   (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a disorder manifested by thickened saliva to include as due to an undiagnosed illness has been raised by the record in a July 2014 statement and at the videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary prior to deciding the claims.  

It is important to note that as the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

Again, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A.  Gastrointestinal disorder, headaches, fatigue

The Veteran contends that he has a gastrointestinal, headaches and fatigue disability related to his military service-specifically, related to his service in Southwest Asia.  

In various statements, the Veteran has argued that he experiences nausea, vomiting, diarrhea, constipation and headaches since coming back from serving in Dessert Shield Dessert Storm.  He has also argued that he fatigues easily and that he has chronic fatigue syndrome.

The Veteran was afforded a Gulf War Examination in July 2013, during which no abdominal/gastrointestinal problems were found.  Indeed, at the time, the Veteran reported that with help from a chiropractor, his gastrointestinal disorder and headaches had resolved.  The examiner also found the Veteran did not meet the diagnosis of chronic fatigue syndrome and that there was no evidence of exhaustion at the time of the exam.

Private treatment records show that during the course of being treated for weight loss, the Veteran reported constipation which subsided with adjustments in treatment.

At the August 2015 hearing, the Veteran testified that he has been suffering from intestinal problems since service, specifically extreme gas which is only getting worse.  He also testified that he has headaches five to seven times per week with worsening symptoms in the past three months.  He testified he gets migraine type headaches at least once a year.  He also testified that he has been diagnosed with chronic fatigue syndrome and that he continues to experience fatigue on a daily basis.  

It appears that any relief of gastrointestinal and headache symptoms the Veteran reported at the time of the July 2013 was only temporary.  Moreover, he has now stated he was been diagnosed with chronic fatigue syndrome and that he experiences fatigue on a daily basis.  Given the Veteran's reports of continued and worsening symptoms, the Board finds that a new VA examination and opinion are needed.

B. Joints and Muscle pain

The Board finds that there is some evidence that the Veteran has a current diagnosis of fibromyalgia and or arthritis.  Indeed, private treatment records of November 2015 note a diagnosis of fibromyalgia.  However, at the July 2013 VA examination, the examiner found there was no evidence of fibromyalgia.  Given the new diagnosis of fibromyalgia and arthritis, the Board finds that a new VA examination is needed.

C. Sleep Apnea

The Veteran was afforded a VA examination for his claimed sleep disorder in October 2014.  At the time, the examiner diagnosed sleep apnea and opined that the sleep apnea was not related to service.  The examiner noted the Veteran had gained weight since service and that this was a risk factor for sleep apnea.

The Board notes, however, that the Veteran has argued in statements and at the hearing, that he had sleep problems in service and since.  Moreover, he has submitted statements from his ex-wife wherein she states that she noticed the Veteran had sleep problems shortly after service.  

The October 2014 VA examiner's opinion does not discuss the Veteran's and lay statements reports of symptomatology in service and since.  Therefore, the Board finds that the opinion is inadequate and a new opinion is needed.  

D.  Mental Health conditions

The Veteran has argued that he suffers from PTSD as a result from his service in Desert Shield Desert Storm.  He has also argued that he has depression and anxiety that he developed due to the medical problems experienced after service.  

IN regards to PTSD, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has claimed his PTSD due to service in Dessert Shield Dessert Storm.  The above regulations are potentially applicable to the Veteran's claim.  In fact, at the hearing, the undersigned informed the Veteran of the new regulations and whether the Veteran thought they would be applicable in his case to which he replied in the affirmative.  Therefore, a VA examination is needed to confirm the diagnosis of PTSD and determine if there is a nexus to service under the new regulations.

Furthermore, the Board notes that the Veteran was afforded a VA examination in October 2014.  At the time, the examiner noted the Veteran had PTSD and bipolar disorder symptoms.  As to etiology, the examiner only provided an opinion as to whether the mental disorders were aggravated by service.  An opinion as to whether the disorders were incurred in service or are otherwise due to service was not obtained.  On remand, an opinion as to direct service connection should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran has any current gastrointestinal, headaches or chronic fatigue disability related to his active service.  The claims files must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed gastrointestinal disability.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Identify any current gastrointestinal disability, headaches disability, and/or chronic fatigue disability, and fully describe the extent and severity of those symptoms.  The examiner must confirm whether there is a diagnosis of chronic fatigue syndrome.

b. As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service, including treatment for gastrointestinal complaints during service. 

c. If the examiner finds no clinical diagnosis of a gastrointestinal or headaches disability on examination that was incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of a chronic gastrointestinal disability, a headaches, and chronic fatigue syndrome due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a complete rationale for any opinion provided.

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran has any current orthopedic of the bilateral knees and bilateral hips related to his active service.  The claims files must be made available to and reviewed by the examiner.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Determine whether the Veteran has fibromyalgia.  If so, describe which joints, trigger points, and areas are impacted by the fibromyalgia.  The examiner should note that private treatment records of January 2015 show a diagnosis of fibromyalgia. 

b. Identify any current musculoskeletal disabilities of the bilateral knees and hips, and fully describe the extent and severity of those symptoms.  The examiner should determine whether the Veteran has arthritis of any joint.  

c. As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service. 

d. If the examiner finds no clinical diagnosis of any musculoskeletal disabilities of the claimed joints (knees, hips) on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of fibromyalgia disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The examiner should provide a complete rationale for any opinion provided.

3. The AOJ should the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran has any current sleep disorder, including sleep apnea, related to his active service.  The claims files must be made available to and reviewed by the examiner.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Determine whether the Veteran has a sleep disorder in addition to sleep apnea.  If so, identify all sleep disorders diagnosed.  

b. As to each disability identified, including sleep apnea, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service.  The examiner should discuss the Veteran's reports of sleep problems in service and since service.  

c. If the examiner finds no clinical diagnosis of any sleep disorder on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of sleep apnea disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The examiner should provide a complete rationale for any opinion provided.

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disability currently found, including PTSD, bipolar disorder, depression and anxiety.  The claims files must be made available to and reviewed by the examiner.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Identify all of the psychiatric disabilities that the Veteran currently has.  

b. As to each disability identified, including PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service.  The examiner should discuss the Veteran's reports of sleep problems in service and since service.  

c. If a diagnosis of PTSD is confirmed, the examiner should provide an opinion as to whether such PTSD is due to any specific claimed stressor, or (3) is at least in part due to fear of hostile action during active service.

The examiner should provide a complete rationale for any opinion provided.

5.  Perform any additional development deemed necessary. 
 
6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







